428 F.2d 474
CHARTIER REAL ESTATE COMPANY, Inc., Petitioner, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent, Appellee. (Three Cases)
Nos. 7513-15.
United States Court of Appeals, First Circuit.
Heard May 5, 1970.
Decided May 29, 1970.

Stephen H. Hutzelman, Atty., Dept. of Justice, with whom Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, and Thomas L. Stapleton, Attys., Dept. of Justice, were on brief for Commissioner of Internal Revenue.
James R. McGowan, Providence, R. I., with whom Lester H. Salter, and Salter, McGowan, Arcaro & Swartz, Providence, R. I., were on brief, for Chartier Real Estate Company, Inc.
Before ALDRICH, Chief Judge, and McENTEE and COFFIN, Circuit Judges.
PER CURIAM.


1
The decisions of the Tax Court are affirmed, essentially on its opinion. 52 T.C. 346 (1969). So far as the year 1962 is concerned the result of what seems the prima facie meaning of the statute does not even appear unreasonable. It does not seem inappropriate to place a floor at the alternate tax, leaving unused losses to their carryover utility, if any. Correspondingly, as to 1965, we do not fault the Tax Court's conclusion that in section 172(b) (2), "`taxable income' means that taxable income to which the loss is actually applied in computing actual tax liability." No useful purpose would be served by further elaboration on these unimportant and seldom occurring questions.